UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-4353


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

LEVON BELLAMY,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:02-cr-00581-TLW-1)


Submitted:   November 8, 2012              Decided:   November 16, 2012


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. William E. Day II, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             In 2003, Levon Bellamy pleaded guilty to conspiracy to

possess with intent to distribute and distribute cocaine base,

in violation of 21 U.S.C. § 846 (2006), and possession of a

firearm   after     sustaining          a     prior   conviction    for    an    offense

punishable    by    a   term   of       imprisonment     exceeding       one    year,   in

violation    of    18   U.S.C.      §    922(g)(1)     (2006),     and    the    district

court sentenced him to 144 months of imprisonment, followed by

five years of supervised release.                     On the Government’s motion,

the court subsequently reduced Bellamy’s sentence to ninety-six

months of imprisonment.             Bellamy later admitted to violating the

terms of his supervised release, and the court sentenced him to

a total of eighteen months of imprisonment.                   Bellamy now appeals

from   the    revocation       of       his    supervised   release.            Appellate

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), questioning whether the sentence was plainly

unreasonable.       Bellamy was informed of his right to file a pro

se supplemental brief but has not done so.                   Finding no error, we

affirm.

             This court reviews a sentence imposed as a result of a

supervised release violation to determine whether the sentence

was plainly unreasonable.                   United States v. Crudup, 461 F.3d

433, 437 (4th Cir. 2006).               The first step in this analysis is a

determination of whether the sentence was unreasonable.                           Id. at

                                               2
438.       This     court,     in     determining         reasonableness,          follows

generally the procedural and substantive considerations employed

in reviewing original sentences.                  Id.    On review, we will assume

a deferential appellate posture concerning issues of fact and

the exercise of discretion.            Id. at 439.

            Although      a   district       court       must    consider    the    policy

statements in Chapter Seven of the Sentencing Guidelines along

with the statutory requirements of 18 U.S.C. § 3583 (2006) and

18 U.S.C. § 3553(a) (2006), “‘the court ultimately has broad

discretion to revoke its previous sentence and impose a term of

imprisonment up to the statutory maximum.’”                       Crudup, 461 F.3d at

439 (quoting United States v. Lewis, 424 F.3d 239, 244 (2d Cir.

2005))    (internal      quotation       marks         omitted).       If    a   sentence

imposed    after    a   revocation      is       not    unreasonable,       we   will   not

proceed    to     the   second      prong    of    the    analysis      —   whether     the

sentence was plainly unreasonable.                     Crudup, 461 F.3d at 438-39.

We have thoroughly reviewed the record and conclude that the

sentence    imposed      by    the    district         court     is   reasonable.       We

therefore need not determine whether the revocation sentence was

plainly unreasonable.

            We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.       Accordingly, we affirm the judgment of the district

court.     This     court     requires      that       counsel    inform    Bellamy,    in

                                             3
writing,   of    the   right     to   petition   the    Supreme   Court    of   the

United States for further review.                If Bellamy requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                  Counsel’s motion must

state that a copy thereof was served on Bellamy.                       We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the   materials      before   this    court   and

argument would not aid in the decisional process.

                                                                          AFFIRMED




                                         4